Name: 97/295/EC: Council Decision of 18 September 1995 on the conclusion of additional Protocols to the Europe Agreements on trade in textile products between the European Community and certain countries of Central and Eastern Europe (Bulgaria, Hungary, Poland, Romania, the Czech and Slovak Republics)
 Type: Decision
 Subject Matter: leather and textile industries;  international affairs;  European construction;  Europe
 Date Published: 1997-05-20

 Avis juridique important|31997D029597/295/EC: Council Decision of 18 September 1995 on the conclusion of additional Protocols to the Europe Agreements on trade in textile products between the European Community and certain countries of Central and Eastern Europe (Bulgaria, Hungary, Poland, Romania, the Czech and Slovak Republics) Official Journal L 127 , 20/05/1997 P. 0001 - 0001COUNCIL DECISION of 18 September 1995 on the conclusion of additional Protocols to the Europe Agreements on trade in textile products between the European Community and certain countries of Central and Eastern Europe (Bulgaria, Hungary, Poland, Romania, the Czech and Slovak Republics) (97/295/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, in conjunction with Article 228 (2), first sentence,Having regard to the proposal from the Commission,Whereas the Commission has negotiated on behalf of the Community additional Protocols to the Europe Agreements on trade in textile products with the Republic of Bulgaria, the Republic of Hungary, the Republic of Poland, Romania, the Czech Republic and the Slovak Republic;Whereas those additional Protocols should be approved,HAS DECIDED AS FOLLOWS:Article 1The additional Protocols to the Europe Agreements on trade in textile products between the European Community and the Republic of Bulgaria, the Republic of Hungary, the Republic of Poland, Romania, the Czech Republic and the Slovak Republic are hereby approved on behalf of the Community.The texts of the additional Protocols are attached to this Decision.Article 2The President of the Council is hereby authorized to designate the person empowered to sign the additional Protocols on behalf of the European Community.Article 3The President of the Council shall give the notification provided for in Article 15 of each of the additional Protocols on behalf of the European Community.Article 4This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 18 September 1995.For the CouncilThe PresidentP. SOLBES MIRA